Citation Nr: 1621800	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a higher (compensable) initial disability rating for the service-connected bilateral hearing loss from March 4, 2009.  

3.  Entitlement to a higher (compensable) initial disability rating for the service-connected rhinitis from March 4, 2009.  

4.  Entitlement to a higher (compensable) initial disability rating for the service-connected lipomas of the abdomen and left arm from March 4, 2009.  

5.  Entitlement to a higher initial disability rating for the service-connected back disability, in excess of 10 percent from March 4, 2009, and in excess of 20 percent from March 14, 2012.  

6.  Whether a separate compensable rating is warranted for right lower extremity neuropathy. 

7.  Whether a separate compensable rating is warranted for left lower extremity neuropathy. 



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1954 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO in Oakland, California, which, in pertinent part, denied service connection for tinnitus and granted service connection for bilateral hearing loss with a noncompensable (0 percent) initial disability rating, and granted service connection for rhinitis with a noncompensable (0 percent) initial disability rating, service connection for lipomas of the abdomen and left arm with a noncompensable (0 percent) initial disability rating, service connection for a back disability with a 10 percent initial disability rating, and assigned an effective date of March 4, 2009 for each disability.  Subsequently, an October 2012 rating decision assigned a 20 percent rating for the service-connected back disability effective March 14, 2012 (date that it was ascertainable the Veteran was entitled to a higher rating), creating a "staged" rating for the back disability.   

The Veteran testified from Oakland, California, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

Regarding the April 2016 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge should suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.

In this case, during the April 2016 Board videoconference hearing, the Veterans Law Judge specifically noted the issues on appeal.  The Veteran's representative also made specific contentions in support of the service connection claim, including the onset of symptoms of tinnitus during service.  During the Board hearing, the Veterans Law Judge queried the Veteran about the potential in-service acoustic trauma.  During the Board hearing, the Veteran testified as to the symptoms and functional impairments of each disability.  Additionally there is competent medical evidence of record, including VA treatment records, that is adequate to rate the disabilities; therefore, there is no missing or overlooked evidence as to the issues on appeal.  For these reasons, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103 and Bryant at 496-97.   

As the Veteran disagreed with the initial ratings assigned following service connection for rhinitis, lipomas, and a back disability, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

This appeal has been advanced on the Board's docket pursuant to 38 38 U.S.C.A. § 7107(a)(2) (West 2014) and C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  Symptoms of the current tinnitus disability have been continuous since service.

3.  The Veteran has a current disability of tinnitus. 

4.  For the initial rating period from March 4, 2009, the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear.  

5.  For the initial rating period from March 4, 2009, the service-connected rhinitis has not been manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

6.  For the initial rating period from March 4, 2009, the service-connected lipomas of the abdomen and left arm have not affected as much as five percent of either the entire body or exposed areas, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks over any 
12 month period.  

7.  For the initial rating period on appeal from March 4, 2009 to March 14, 2012, the service-connected back disability has been manifested by pain, limitation of flexion to 85 degrees, and an abnormal gait.  

8.  For the entire initial rating period on appeal from March 4, 2009, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

9.  For the period from March 14, 2012, the back disability has resulted in mild incomplete paralysis of the sciatic nerve for both the right and left lower extremity. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a higher (compensable) initial disability rating from March 4, 2009 for bilateral hearing loss have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 
 
3.  The criteria for a higher (compensable) initial disability rating from March 4, 2009 for rhinitis have not been met or more nearly approximated for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015). 

4.  The criteria for a higher (compensable) initial disability rating from March 4, 2009 for lipomas of the abdomen and left arm have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.117, 4.118, Diagnostic Codes 7800, 
7806 (2015). 

5.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from March 4, 2009 to March 14, 2012, the criteria for an initial disability rating of 20 percent for a back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2015).  

6.  The criteria for a disability rating in excess of 20 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 10 percent for mild incomplete paralysis of the sciatic nerve of the right lower extremity from March 14, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).   

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 10 percent for mild incomplete paralysis of the sciatic nerve of the left lower extremity from March 14, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the Board is granting service connection for tinnitus, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

As the Board has found that the rating issues on appeal arise from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in January 2010, March 2010, February 2011, and March 2012.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Tinnitus 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's tinnitus is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable as to tinnitus. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

As discussed below, the Board is granting presumptive service connection for tinnitus based on continuity of symptomatology since service separation under 
38 C.F.R. § 3.303(b); therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 
10 percent within one year of service are rendered moot and will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that he developed tinnitus during service due to in-service exposure to acoustic trauma, and that the tinnitus has continued since service separation.  Specifically, the Veteran advanced experiencing acoustic trauma during 20 years of service in the Navy from exposure to multiple artillery fire, explosions, and aircraft engine noise.  See April 2016 Board hearing transcript. 
The evidence of record, including a March 2012 VA audiometric examination report, demonstrates that the Veteran has a current tinnitus disability that is intermittent in nature.  The March 2012 VA audiometric examination reflects the Veteran reported intermittent tinnitus, with a history of in-service noise exposure and tinnitus during service.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from aircraft and artillery fire while performing duties during approximately 20 years of service in the Navy.  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service. 

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  The Veteran is competent to report noise exposure in service, as well as tinnitus that he experiences at any time.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  March 2010 and March 2012 VA audiometric examination reports reflect the Veteran reported a history of in-service noise exposure, tinnitus during service, and intermittent tinnitus since service.  

The evidence of record demonstrates in-service acoustic trauma, and the Veteran reported noticing tinnitus during service that continued since separation from service.  Although the Veteran was not specifically diagnosed with a tinnitus disability during active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  While service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board finds the Veteran's assertions of the onset of tinnitus during service and reports of tinnitus since service, in the context of the demonstrated in-service acoustic trauma, histories of recurrent tinnitus, and current diagnosis of tinnitus, are sufficient to place in equipoise the question of whether symptoms of the current tinnitus were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection 
benefit being granted, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104 (stating that the Board decides only actual case questions of law or fact).

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

Initial Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 
38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss.  At the March 2010 VA audiometric  examination, the Veteran reported hearing blurred sounds beginning in 1960 and denied any occupation or recreational noise exposure.  

The Veteran underwent a VA audiometric examination in March 2010 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
50
65
LEFT
30
55
60
70

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 94 percent in the right ear and 92 percent in the left ear.  The average decibel loss for the right ear was 48.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 54.  From Table VI of 38 CFR 4.85, Roman Numeral I.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.

A February 2011 VA audiometric examination report reflects pure tone testing results were "questionable and inconsistent."  The February 2011 VA audiologist noted the Veteran was "reinstructed several times throughout the testing procedure."   The February 2011 VA examiner assessed the inability to provide valid and reliable hearing test results.  


The Veteran attended another VA audiometric examination in March 2012 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
55
65
LEFT
35
60
60
60

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 94 percent in the left ear.  The average decibel loss for the right ear was 53.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 54.  From Table VI of 38 CFR 4.85, Roman Numeral I.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The March 2012 VA audiometric examination report reflects the Veteran reported blurred sounds, that others think he is yelling at them, and that the bilateral hearing disability had worsened since the previous examination.  

After a review of all the evidence, lay and medical, the Board finds that the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear for the initial rating period from March 4, 2009.  Findings from various VA treatment records and the March 2010, February 2011, and March 2012 VA audiometric examinations, as well as the Veteran's lay statements, are consistent with a 0 percent initial disability rating from March 4, 2009.  At the March 2010 VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 94 percent in the right ear and 92 percent in the left ear, and a 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  While the February 2011 VA examiner was unable to provide valid and reliable hearing test results, at the March 2012 VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 94 percent in the left ear, and a 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  For these reasons, the criteria for an initial disability rating in excess of 0 percent for bilateral hearing loss have not been met or more nearly approximated for the initial rating period appeal from March 4, 2009.  

Initial Rating for Rhinitis

The Veteran is in receipt of noncompensable (0 percent) initial disability rating for rhinitis under Diagnostic Code 6522 from March 4, 2009.  Allergic rhinitis is a "general term used to denote any allergic reaction of the nasal mucosa."  Dorland's Illustrated Medical Dictionary 1664 (31st ed. 2007).  While Diagnostic Code 6522 does not provide for a noncompensable disability rating, 38 C.F.R. § 4.31 provides for zero percent disability ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable evaluation are not met. 

Throughout the course of the appeal, the Veteran has contended that the service-connected rhinitis has been manifested by more severe symptoms than that contemplated by the noncompensable disability rating assigned for the period from March 4, 2009.  Specifically, in the January 2011 notice of disagreement, the Veteran wrote that he had a constant runny nose.  In a January 2011 statement, the Veteran wrote that a past examination demonstrated "no drippy nose at that time," and contended experiencing rhinitis symptoms throughout the year "especially when mowing the lawn."  At the April 2016 Board hearing, the Veteran testified that the rhinitis was worse during the summertime.  

Under Diagnostic Code 6522, a 10 percent disability rating is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent disability rating is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

Various VA treatment records reflect reports of seasonal allergies.  A September 2011 VA treatment note reflects the Veteran changed medications for "better control of allergic rhinitis." 

At the January 2010 VA examination, the Veteran reported a chronic drippy nose beginning in the 1950s and denied sinus surgery.  Upon examination, the VA examiner noted the Veteran was asymptomatic and diagnosed chronic rhinitis.  

At the March 2012 VA examination, the Veteran reported a 40 year history of seasonal allergies, including symptoms of watery eyes, runny nose, nasal congestion, and sneezing.  Upon examination, the VA examiner noted normal breathing room in both nasal passages and no nasal polyps, complete obstruction on one side, or greater than 50 percent obstruction on both sides.  The VA examiner diagnosed recurrent rhinitis with symptoms lasting two to three months that were well-controlled with medication.

After a review of all the evidence, both lay and medical for the initial rating period from March 4, 2009, the Board finds an initial compensable disability rating for the service-connected rhinitis is not warranted under Diagnostic Code 6522.  First, the evidence of record during the appeal period does not demonstrate the Veteran had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  As discussed above, at the January 2010 and March 2012 VA examinations, no obstruction was observed.  Further, the evidence of record, which includes the Veteran's lay statements, does not show nasal polys for any period.  For these reasons, the criteria for a higher (compensable) initial disability rating from March 4, 2009 for rhinitis have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  First, the April 2010 rating decision of the RO also denied service connection for sinusitis, and the Veteran did not appeal the decision as to that issue; therefore, a sinusitis rating is not before the Board.  Further, as the lay and medical evidence shows no laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6518 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97.
 
Initial Rating for Lipomas of Abdomen and Left Arm

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for lipomas of the abdomen and left arm under Diagnostic Code 7899-7806, from March 4, 2009; therefore, the rating is according to the criteria for dermatitis or eczema under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a zero percent rating is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent disability rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran contends generally that the service-connected lipomas have been manifested by more severe symptoms than contemplated by the noncompensable disability rating assigned for the period from March 4, 2009.  In the June 2010 notice of disagreement, the Veteran wrote that the lipomas had worsened.

A January 2011 VA treatment record reflects the VA examiner assessed small, dime-sized mobile masses on the bilateral upper extremity, which were soft and nontender.     
A February 2011 VA examination report reflects four lipomas one centimeter in circumference on the abdomen, and two 0.5 centimeter lipomas on the left upper arm.  The VA examiner noted all lipomas were small, movable benign masses that were not tender, elevated, depressed, or indurated.  The VA examiner also noted no current treatment for any lipoma, and no side effects.  

After reviewing the evidence of record, both lay and medical, the Board finds that for the initial rating period from March 4, 2009, the service-connected lipomas of the abdomen and left arm have not affected as much as five percent of either the entire body or exposed areas, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks over any 
12 month period.  

Initially, the Board finds that, while there have been no objective findings of percent of the entire body or percent of exposed areas affected by the abdominal and left arm lipomas, the February 2011 VA examiner assessed four abdominal lipomas one centimeter in circumference and two 0.5 centimeter lipomas on the left arm.  Such findings do not suggest 5 percent of either the entire body or exposed areas have been affected by such disability.  Further, the evidence of record does not reflect, and the Veteran has not otherwise contended, that the service-connected lipomas have required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks over any 
12 month period.  Specifically, the February 2011 VA examiner noted no side effects or active treatment for any lipoma.  See Diagnostic Code 7806 for dermatitis or eczema (noting that a 0 percent rating is prescribed when there is less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period). 

The Board has considered other Diagnostic Codes, including Diagnostic Codes 7800 through 7804 for rating scars of the head, face, or neck, which does not apply in this case because the location of the lipomas are on the abdomen and left arm, and have not caused scarring.  38 C.F.R. § 4.118.     

Initial Rating for a Back Disability

The Veteran is in receipt of a 10 percent disability rating for the service-connected back disability from March 4, 2009 to March 14, 2012, and a 20 percent disability rating from March 14, 2012 under Diagnostic Code 5243-5242 (intervertebral disc syndrome-degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  Note (2): (See also Plate V). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The claims rated under Diagnostic Code 5243 are either evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran contends generally that the service-connected back disability has been manifested by more severe symptoms and impairment than contemplated by the 
10 percent disability rating assigned for the initial rating period from March 4, 2009 to March 14, 2012, and the 20 percent disability rating staged from March 14, 2012.  In the January 2011 notice of disagreement, the Veteran wrote that the back disability was more severe than the January 2010 VA examiner reported.  In a September 2011 statement, the Veteran wrote that the back disability limited the ability to to stand for more than five minutes or to sleep flat.  At the April 2016 Board hearing, the Veteran testified to experiencing multiple flare-ups prior to the most recent VA examination, and advanced taking daily medication since 2009.

In January 2010, the Veteran underwent a VA examination for the back disability.  The January 2010 VA examination report reflects the Veteran conveyed chronic back pain that was moderately severe.  The Veteran also reported that walking was limited to two blocks and denied the use of a brace, cane, or crutch.  The Veteran did not advance experiencing any incapacitating episodes and denied currently experiencing a flare-up.  At the January 2010 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 85 degrees, extension to 10 degrees, bilateral flexion to 10 degrees, left lateral rotation to 
20 degrees, and right lateral rotation to 20 degrees.  No ankylosis or an abnormal gait was observed.  

February 2010 and May 2013 private treatment letters reflect reports of recurrent low back pain since 1994.  

A November 2011 VA treatment note reflects painful lower back pain that ranged from a 6-8 out of 10 on a 1-10 pain scale, and decreased range of motion.  A September 2011 VA treatment note reflects the VA examiner assessed an abnormal gait. 

A February 2012 VA treatment record shows an assessment of normal lumbar lordosis, intact pedicles, stable degenerative changes at L4-L5 and L5-S1, and no acute fractures, subluxations, or spondylolisthesis.  The VA examiner also noted no significant interval changes since the "prior study" in January 2010.  

The Veteran underwent a second examination in March 2012.  The March 2012 VA examination report reflects the Veteran conveyed chronic low back pain and flare-ups aggravated by carrying more than five pounds, standing for more than 
10 minutes, sitting for more than one hour, or walking for more than one block.  The Veteran advanced experiencing incapacitating episodes for less than one week over the prior 12 months, and the VA examiner noted a normal gait.  At the March 2012 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 70 degrees with pain beginning at 60 degrees, extension to 
20 degrees with pain beginning at 10 degrees, bilateral flexion to 30 degrees or greater with pain beginning at 30 degrees or greater, and bilateral rotation to 
30 degrees with pain beginning at 30 degrees or greater.  A VA treatment record from January 2105 reflects an abnormal gait.  

March 4, 2009 to March 14, 2012

Findings from the January 2010 VA examination,  and history and findings in the numerous VA and private treatment records, reflect treatment for chronic back pain, with forward flexion to 85 degrees, and an abnormal gait.  These findings, as well as the Veteran's self-reported symptoms, more nearly approximate the criteria for a 20 percent rating under the under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability for the initial rating period from March 4, 2009 to March 14, 2012.  Diagnostic Code 5242 warrants a 20 percent rating for muscle spasm or guarding severe enough to result in an abnormal gait.  In this case, as noted in September 2011 VA treatment record, the Veteran's back disability has manifested as an abnormal gait.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for abnormal gait).
 
While the evidence has met the criteria for a 20 percent initial disability rating during the initial period from March 4, 2009 to March 14, 2012, the evidence of record does not meet the criteria for a rating in excess of 20 percent.  An initial disability rating of 20 or higher would only be warranted for forward flexion more closely approximating less than 30 degrees, or favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, none of which is present here.  38 C.F.R. §§ 4.3, 4.7. 

From March 14, 2012

For the initial rating period from March 14, 2012, the Boards finds a disability rating in excess of 20 percent for the service-connected back disability is not warranted under Diagnostic Code 5242.  First, the evidence of record does not demonstrate the Veteran has ankylosis of the entire thoracolumbar spine or the entire spine for any period.  As discussed above, at the March 2012 VA examiner, no ankylosis was observed.  Next, the evidence of record during the appeal period does not suggest the Veteran had any incapacitating episodes for at least 4 weeks during a 12 month period.  Finally, forward flexion at the March 2012 VA examination was recorded to 60 degrees after considering pain, which is far less than forward flexion more closely approximating less than 30 degrees as required for a rating in excess of 20 percent.  For these reasons, the Board finds that the criteria for a disability rating in excess of 20 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board observes that the Veteran was found to have degenerative arthritis of the spine.  Diagnostic Code 5003 allows for the assignment of a maximum 
10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under Diagnostic Code 5003.  Because limitation of motion of the lumbar spine has been rated under the General Rating Formula, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with ratings of the back under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62; Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016).

Whether Separate Ratings for Bilateral Lower Extremity Radiculopathy

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2015).  

The March 2012 VA examiner assessed mild paresthesias and/or dysesthesias and numbness in the left lower extremity due to radiculopathy.  The March 2012 VA examiner also noted mild paresthesias and/or dysesthesias and numbness in the right lower extremity due to radiculopathy.  The March 2012 examination report also reflects decreased sensation in the bilateral lower leg/ankle and bilateral foot/toes.  The Veteran is competent to testify regarding observable symptoms, such as numbness, because this requires only personal knowledge as it comes to him through his senses.  See Layno at 469.  For these reasons, the Board finds that right and left lower extremity radiculopathies have been manifested by mild incomplete paralysis of the sciatic nerve (the criteria for a 10 percent rating each).  Resolving reasonable doubt in favor of the Veteran, the criteria for separate initial ratings of 10 percent under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve for both the right and left lower extremity from March 14, 2012 is warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board further finds that higher ratings in excess of 10 percent for the right and left lower extremity radiculopathies are not warranted for any part of the initial rating period.  The weight of the lay and medical evidence demonstrates that the right and left lower extremity radiculopathies have not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating).  The March 2012 VA examination report reflects mild incomplete paralysis of the sciatic nerve in the right and left lower extremities.  For this reason, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the right or left lower extremity radiculopathies from March 14, 2012.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for bilateral hearing loss, rhinitis, lipomas, and/or a back disability under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of hearing blurred sounds and that others think he is yelling at them.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.
The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties, along with the functional impact identified by the VA examiner, are factors contemplated in the regulations and schedular rating criteria.

The Board also finds that all the symptomatology and impairment caused by the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's allergic rhinitis has manifested as a runny nose without nasal obstruction or polyps.  The rating criteria specifically provide for ratings based on the presence of nasal obstruction (38 C.F.R. § 4.97, Diagnostic Code 6522).  In this case, comparing the Veteran's disability level and symptomatology of the allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Next, the Board finds that the symptomatology and impairment caused by the service-connected lipomas of the abdomen and left arm disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board considered the all potentially applicable schedular rating criteria specific to the skin, including the criteria specific to for a skin disability at Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20 (analogous ratings), 4.118.  There is no symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The 0 percent schedular rating fully contemplates all the symptoms and functional impairment related to the service-connected lipomas. 

The Board also finds that all the symptomatology and impairment caused by the back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the rating period from March 4, 2009 to March 14, 2012, the back disability has been manifested by limitation of motion, including due to pain, and an abnormal gait.  For the rating period from March 14, 2012, the back disability has been manifested by forward flexion to 60 degrees, pain, and an abnormal gait.  The schedular rating criteria specifically provides ratings for limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

With respect to functional impairment with respect to prolonged walking and standing, interference with standing and weight-bearing (walking necessarily involves weight-bearing) is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing or walking causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Burton at 4; Sowers, No. 14-0217, Mitchell at 33-36.

As to functional impairment with respect to lifting, the lifting of day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or 

movement when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V. To the extent that lifting causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors, which are incorporated into the schedular rating criteria.  See Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, No. 14-0217, Mitchell at 33-36.
 
The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 
indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  In this case, as distinguished from the facts in Rice, various VA and 

private treatment records reflect the Veteran is retired from work as an administrative clerk.  There is no indication that the Veteran retired due to 
service-connected disabilities; therefore, a TDIU issue has not been raised.  


ORDER

Service connection for tinnitus is granted.  

An initial disability rating in excess of 0 percent for bilateral hearing loss is denied. 

An initial disability rating in excess of 0 percent for rhinitis is denied.  

An initial disability rating in excess of 0 percent for lipomas of the abdomen and left arm is denied.  

An initial disability rating of 20 percent for a back disability for the period from March 4, 2009 to March 14, 2012 is granted; a rating in excess of 20 percent for any period is denied.  

A separate 10 percent disability rating for right lower extremity radiculopathy, from March 14, 2012, is granted.

A separate 10 percent disability rating for left lower extremity radiculopathy, from March 14, 2012, is granted.



___________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


